OPINION OF THE COURT
Memorandum.
The Appellate Division order should be affirmed.
The People raised for the first time at the Appellate Division the specific argument that further neurological testing was not necessary to prove a justification defense. Because this argument is unpreserved, the Appellate Division’s conclusion that County Court abused its discretion in denying authorization for further neurological testing is not reviewable in this Court (see, People v Dodt, 61 NY2d 408, 416). Because this unreviewable ruling forms an independent ground for reversal of the judgment of conviction, and because the results of the further neurological evaluation are unknown, we do not reach the question whether County Court abused its discretion in limiting the scope of expert testimony.
Chief Judge Kaye and Judges Simons, Titone, Bellacosa, Smith, Levine and Ciparick concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, in a memorandum.